ORDER
Original jurisdiction is assumed. The writ of prohibition is denied. Pursuant to 12 O.S.1991 § 2014(A), leave to file a third-party petition more than ten (10) days after service of an original answer must be obtained by motion upon notice to all parties to the action. Third-party defendants sought to be brought in by the third-party petition are not parties to the action until the third-party petition is filed. Because the ten-day period for impleading third-party defendants is not intended for such party’s benefit, the third-party defendant cannot object if the impleading is filed more than ten days after service of the answer. The 10-day limit on impleading third parties is not to be viewed as a jurisdictional barrier. 12 O.S.1991 § 2014(A); See G. Fraser, “Counterclaims, Cross-Claims, & Third-Party Claims under the Oklahoma Pleading Code,” 39 Okla.L.Rev. 1, 18 (1986). See also, West v. Hawker, 237 N.W.2d 802, 807 (Iowa 1976); 6 Wright & Miller, Federal Practice & Procedure, § 1455, p. 434 (West 1990).
We note that none of the parties to the action, that is, those who were required by 12 O.S.1991 § 2014(A) to be notified of a parties request for leave to file a third party petition, made any objection to the filing of the petition.
OPALA, C.J., HODGES, Y.C.J., and LAVENDER, HARGRAVE, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.
SIMMS, J., dissents.